DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “between 40:60 and 70:30”, and the claim also recites “preferably 50:50” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


International Search Report
Dube et al (US 2008/0029111), was cited as an “X” and/or “Y” reference in the International Search Report for International Application PCT/EP2017/084184, to which the instant application claims priority.  Dube et al does not disclose the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiric (WO 2016/156209 A1) in view of Taniguchi et al (US 2015/0164134).

An aerosol generating substrate (Abs; p 1, lines 34-35);
A mouthpiece in axial alignment with the aerosol generating substrate (p 1, lines 35-36), the mouthpiece comprising a single segment or a plurality of segments of filter material (reads on filter) (col 3, line 33 to col 4, line 3), and a mouthpiece wrapper circumscribing the one or more mouthpiece segments (p 2, lines1-2);
a tipping wrapper wrapped around the mouthpiece (which comprises filter or filter segments) and at least a portion of the aerosol generating substrate (p 1, lines 36-37), the tipping wrapper comprising:
at least one weakening line extending around at least a portion of the tipping wrapper (p 2, lines 2-4);
a removable tipping wrapper portion extending downstream from the at least one weakening line and at least partially overlaying the mouthpiece wrapper and hence the filter (p 2, lines 6-8); 
an upstream tipping wrapper portion extending upstream from the at least one weakening line, wherein the upstream tipping wrapper portion is attached to a downstream portion of the aerosol generating substrate and an upstream portion of the mouthpiece (filter) (p 2, lines 4-6); and
a flavorant between the removable tipping wrapper portion and an underlying portion of the mouthpiece wrapper (p 3, lines 1-2), wherein a consumer can remove the removable tipping wrapper portion before, during  or after smoking to expose the underlying mouthpiece wrapper and provide delivery of the flavorant (p 3, lines 3-9 and 34-36).  In a particular embodiment, the consumer can remove the removable tipping 
Kadiric does not disclose that the filter comprises at least one water-dispersible filter component or that removal of the removable tipping wrapper portion at least partially exposes the underlying water-dispersible filter component. 
Kadiric defines an aerosol generating substrate as a substrate capable of releasing, upon heating (including combustion), volatile compounds, which can form an aerosol (p 2, lines 11-12).  Kadiric’s definition thus embodies cigarettes.

Taniguchi et al teaches that cigarette filters require a mechanical strength to stand the compressive force exerted by a smoker’s fingers during smoking, but it is also desirable that filters discarded in natural environments be rapidly disintegrable or biodegradable, e.g.-in water (reads on water dispersible), to reduce environmental pollution [0002].  
Taniguchi et al addresses the problems by forming a cigarette filter provided with a filter plug and a filter wrap that covers, or circumscribes the filter plug ([0021]-[0022]).  The filter plug contains a cellulose ester, preferably cellulose acetate staple fibers, pulp and an alkali metal salt of a water-soluble anionic polymer to form a sheet filter material that has high dry strength and is also water-disintegratable (Abs, [0012], [0021], [0016], [0025], [0059]).  In a preferred embodiment, the filter wrap is formed from a water-degradable paper [0023].
It would have been obvious to one of ordinary skill in the art to include the filter of Taniguchi et al as at least one of the single segment or a plurality of segments of filter 
Claim 18: In a preferred embodiment, the filter wrap is formed from a water-degradable (dispersible) paper, or sheet material [0023].  The filter plug is also formed as a sheet material ([0022], [0059]).
Claims 21-22 and 24-25: The water-dispersible sheet material used to form the filter plug comprises cellulosic fibers, preferably wood pulp, cellulose acetate fibers and a water-soluble polymer ([0021]-[0022], [0025], [0037], [0059]).  Suitable water-soluble anionic polymers include polyacrylic acid and carboxymethyl cellulose [0014], which are known binders in the art.
Claim 23: The ratio of cellulose ester fiber to wood pulp is preferably about 40:60 to about 60:40 [0039], which lies within the claimed range.  
Selection of a ratio of cellulose ester fiber to wood pulp of 50:50, which is in the center of the preferred range would have been an obvious choice to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.
Claims 27-28: The filter of Taniguchi et al comprises a structure and composition as claimed, and it would have been obvious to one of ordinary skill in the art to obtain the claimed biodegradability in soil or aqueous medium because, where the claimed and prior art products are identical or substantially identical in structure or composition,  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kadiric in view of Taniguchi et al and further in view of Lisauskas et al (US 2015/0374030).
The disclosures of Kadiric and Taniguchi et al are used as above.  Kadiric and Taniguchi et al do not disclose a fibrous tow segment formed of a plurality of fibers combined with a water soluble binder.  However, Lisauskas et al discloses a biodegradable cigarette filter tow comprising a mixture of natural materials, such as wood pulp, and a water soluble biodegradable binder such as carboxymethyl cellulose (Abs, [0012], [0019]).  In an embodiment, a filter tow is made from a fibrous non-woven sheet of the fibers and binder [0013].  The inventive filter shows delivery of lower levels of non-volatiles compared with commercially available filters with cellulose acetate [0178].  
It would have been obvious to one of ordinary skill in the art to include the filter tow of Lisauskas et al as at least one of the plurality of segments of filter material of Kadiric to obtain the reduction of non-volatiles in the cigarette as disclosed by Lisauskas et al.
Alternatively, it would have been obvious to one of ordinary skill in the art to form a fibrous tow segment in the aerosol generating article of Kadiric from the filter sheet . 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiric in view of Taniguchi et al and further in view of Besso et al (US 2017/0280766, which is a National Stage entry of International Application PCT/IB2015/057946, filed 10/15/2015, and draws priority to U.S. Provisional application No. 62/066065, filed 10/20/2014).
The disclosures of Kadiric and Taniguchi et al are used as above.  Kadiric and Taniguchi et al do not disclose the water contact angle of the tipping paper or that the tipping paper comprises a hydrophobic coating layer on the outer surface.
Besso et al teaches what is known in the art, that typical smoking articles comprise a mouthpiece portion that touches the lips of a consumer.  Tipping paper circumscribes the mouthpiece and forms the external surface of the mouthpiece that contacts the mouth and lips of a consumer.  Typically the consumer’s mouth or lips stick or adhere to the tipping paper during consumption [0002]-[0004]. 
Besso et al also teaches that tipping paper made generally of plain paper is weakened by absorption of humectants, flavorants and any humidity or moisture surrounding the paper [0005].
Besso et al further teaches that heated smoking articles or aerosol-generating articles are particularly susceptible to wetting or breakage due to high levels of humectant in the tobacco substrate of these articles [0005]. 
To address the problems, Besso et al applies a liquid composition comprising a fatty acid halide to at least one surface of the tipping paper and causing a reaction to 
It would have been obvious to one of ordinary skill in the art to apply a hydrophobic coating as disclosed by Besso et al to the tipping paper of Kadiric as modified by Taniguchi et al and to obtain a water contact angle in the claimed range to address the problems taught by Besso et al.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kadiric in view of Taniguchi et al and further in view of Ono (US 2019/0239558, which is a National Stage entry of International Application PCT/EP2017/077818, filed 10/30/2017 and draws priority to EP 16196649.4, filed 10/31/2016).  
The disclosures of Kadiric and Taniguchi et al are used as above.  Kadiric and Taniguchi et al do not disclose the wet tensile strength of the tipping wrapper.
It is known from Ono that by using tipping wrapper with a wet tensile strength of 0.15 kN/m or greater (corresponds to 2.25 N/15 mm or greater), a smoking article is robust to forces associated with use of the smoking article, for example, to withstand the repetitive forces associated with a user tapping the mouthpiece to remove ash during use [0007].
It would have been obvious to obtain a wet tensile strength in the tipping paper of Kadiric as modified by Taniguchi et al to withstand the forces associated with the use of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadiric (WO 2016/188649 A1), Mccormack et a (US 2015/0059789) and Hutchens (US 8613284) disclose other biodegradable aerosol generating articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748